ELECTRONIC RECORD




COA #14-13-00682-CR                                OFFENSE: Poss or Promotion of Child Pornography


STYLE: Mark Douglas Robison v The State of Texas               COUNTY: Harris


COA DISPOSITION: Affirmed                                      TRIAL COURT: 351st District Court



DATE: January 22, 2015   Publish: Yes                          TC CASE #:1324897




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Mark Douglas Robison v The State of Texas

CCA#


    APPELLANT ,5                    Petition        CCA Dispositio...
                                                                 3n:                /                  #
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE            3U4-l£
         *fe?js*h                                  JUDGE:

DATE:                                              SIGNED:.                        PC:


JUDGE:                                              PUBLISH:                       DNP:




                                                                                          MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                           JUDGE:

                                                                                   ELECTRONIC RECORD